Citation Nr: 1456121	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the postoperative residuals of laceration of liver and bowels with functional overlay.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received at the RO in April 2011, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the January 1972 rating action that denied his initial claim for service connection for postoperative residuals of laceration of liver and bowels with functional overlay.  The pending claim for revision of the January 1972 decision based upon CUE is inextricably intertwined with the Veteran's petition to reopen his claim for service connection based upon new and material evidence.  Therefore, consideration of the claim to reopen must be deferred until the intertwined issue of CUE is either resolved or is prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

In addition, on remand a request should be made for additional records, as set forth below.

Accordingly, the case is REMANDED for the following action:


1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include any clinical records and a complete copy of his December 1968 entrance examination report.

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records, dated since August 2012.  

3.  Adjudicate the claim of whether there was clear and unmistakable error (CUE) in the January 1972 rating decision that denied service connection for postoperative residuals of laceration of liver and bowels with functional overlay.  The Veteran should be notified of this decision and of his appellate rights.

4.  Finally, readjudicate the claim of whether new and material evidence has been received to reopen a claim for service connection for the postoperative residuals of laceration of liver and bowels with functional overlay.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


